{¶ 19} I concur with the majority but write to note that if defendant had been returned to Ohio from the federal prison under R.C.2963.30, which is the interstate agreement on detainers, the time he spent in the Cuyahoga County jail would not be credited to his sentence. See R.C. 2963.30, section V. Because he was returned under a writ of habeas corpus, however, the time computations required by the statute do not apply. See State v. Dye (May 14, 1993), Crawford App. No. 3-92-47, 1993 Ohio App. LEXIS 2520, citing State v. Mauro (1978), 436 U.S. 430.